Citation Nr: 1721051	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-36 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a right knee disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active service from December 1992 to November 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran did not request a Board hearing in his VA Form 9, which VA received in September 2010.  He reconsidered three years later, requesting a Board a hearing in September 2013.  

In a letter dated March 17, 2017, VA notified the Veteran it scheduled the hearing for April 13, 2017.  

In a letter dated March 21, 2017 (for which the postmark and date VA received it are unclear), the Veteran requested VA rescheduled his hearing because he would be visiting his mother, who is in poor health, on April 13.

Under 38 C.F.R. § 20.704(c), requests for rescheduling a hearing may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Such requests must be in writing, must explain why a new hearing date is necessary, and must be filed with the VA office of the official who signed the notice of the original hearing date.  Examples of good cause include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.

The Board finds that the Veteran has demonstrated good cause under 38 C.F.R. § 20.704(c), given the nature of the circumstances.  Thus, to afford the Veteran an opportunity to testify at a Board hearing as requested, the Board will return this case to the RO to reschedule the Veteran for a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board or videoconference hearing for the Veteran, whichever is most expeditious.  Then follow all appropriate appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




